        Case 3:19-cv-01792-JPW Document 24 Filed 12/14/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
QUINTEZ TALLEY,                           : Civil No. 3:19-CV-01792
                                          :
             Petitioner,                  :
                                          :
             v.                           : Judge Jennifer P. Wilson
                                          :
MARK CAPPOZZA,                            :
                                          :
             Respondent.                  : Magistrate Judge Karoline Mehalchick
                                MEMORANDUM
      This is a habeas corpus case under 28 U.S.C. § 2254 that is currently before

the court on Petitioner Quintez Talley’s (“Talley”) petition for writ of habeas

corpus, a report and recommendation issued by United States Magistrate Judge

Karoline Mehalchick, which recommends that the petition be dismissed as

untimely, and Talley’s objections to the report and recommendation. For the

reasons that follow, the objections are overruled and the report and

recommendation is adopted in its entirety.

                    BACKGROUND AND PROCEDURAL HISTORY

      This case arises from Talley’s conviction for two counts of aggravated

harassment in the Centre County Court of Common Pleas. (Doc. 12 at 1.) Talley

was sentenced to a term of imprisonment for the conviction on July 2, 2015. (Id. at

3.) He appealed to the Pennsylvania Superior Court, which denied the appeal on

December 13, 2016. (Id.) His sentence then became final on January 12, 2017,

which was the deadline for him to appeal from the Superior Court’s decision. (Id.)

                                          1
        Case 3:19-cv-01792-JPW Document 24 Filed 12/14/20 Page 2 of 6




      Talley filed a petition for post-conviction relief under Pennsylvania’s Post-

Conviction Relief Act (“PCRA”) on December 1, 2017. (Id.) The trial court

denied his PCRA petition on August 3, 2018, and the decision became final on

September 2, 2018, the deadline for Talley to appeal the court’s ruling to the

Superior Court. (Id.)

      Talley filed the habeas corpus petition that initiated this case in the United

States District Court for the Western District of Pennsylvania on July 19, 2019.

(Doc. 1.) Talley moved for the appointment of counsel on October 4, 2019. (Doc.

7.) The Western District transferred the case to this district on October 7, 2019,

and clarified that Talley’s motion to appoint counsel would be left to the discretion

of the transferee court. (Doc. 8.) Following the transfer, Judge Mehalchick issued

an order for Talley to show cause as to why his petition should not be dismissed as

untimely. (Doc. 11.) Talley did not respond, and Judge Mehalchick accordingly

issued the instant report and recommendation on May 19, 2020, recommending

that the petition be dismissed as untimely. (Doc. 12.)

      Talley filed objections to the report and recommendation and a brief in

support of his objections on November 20, 2020, arguing that the report and

recommendation should be rejected because his petition is timely, and because

Judge Mehalchick failed to consider his request for the appointment of counsel.

(Docs. 22–23.)

                                          2
        Case 3:19-cv-01792-JPW Document 24 Filed 12/14/20 Page 3 of 6




                              STANDARD OF REVIEW

      When a party objects to a magistrate judge’s report and recommendation, the

district court is required to conduct a de novo review of the contested portions of

the report and recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);

Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). The district court may

accept, reject, or modify the magistrate judge’s report and recommendation in

whole or in part. 28 U.S.C. § 636(b)(1). The district court may also receive

further evidence or recommit the matter to the magistrate judge with further

instructions. Id. “Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on

the recommendations of the magistrate judge to the extent it deems proper.”

Weidman v. Colvin, 164 F. Supp. 3d 650, 653 (M.D. Pa. 2015) (citing Rieder v.

Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000)).

                                    DISCUSSION

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

imposes a one-year statute of limitations for habeas corpus petitions brought under

28 U.S.C. § 2254. 28 U.S.C. § 2244(d)(1). The limitations period begins to run

from the latest of:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;



                                          3
        Case 3:19-cv-01792-JPW Document 24 Filed 12/14/20 Page 4 of 6




      (B) the date on which the impediment to filing an application created
      by State action in violation of the Constitution or laws of the United
      States is removed, if the applicant was prevented from filing by such
      State action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly
      recognized by the Supreme Court and made retroactively applicable to
      cases on collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. § 2244(d)(1). The statute also contains a statutory tolling provision

under 28 U.S.C. § 2244(d)(2), which states that “[t]he time during which a

properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward

any period of limitation under this subsection.”

      Here, having conducted a de novo review of the report and recommendation

and Talley’s objections, the court will adopt the report and recommendation and

dismiss the case as untimely. As Judge Mehalchick correctly notes, the limitations

period for Talley’s petition began to run on January 12, 2017, the date his sentence

became final. (Doc. 12 at 3.) The petition was then subject to statutory tolling

from December 1, 2017 to September 2, 2018 while Talley’s PCRA petition was

pending, a period of 275 days. (Doc. 12 at 3–4.) Applying that tolling period to

the limitations period results in a deadline of October 14, 2018, but Talley’s

                                          4
        Case 3:19-cv-01792-JPW Document 24 Filed 12/14/20 Page 5 of 6




petition was not filed until July 11, 2019, nearly nine months after that deadline.

(Id. at 4.) Judge Mehalchick is therefore correct that the petition is untimely.

      Talley raises two objections to this conclusion. First, he argues that the

report and recommendation should be rejected because Judge Mehalchick failed to

consider his motion to appoint counsel. (Doc. 22 at 1–2.) Although Talley is

correct that the court has not yet ruled on his motion to appoint counsel, this is not

an adequate basis to reject the report and recommendation. A district court

considering whether to appoint counsel in a civil case must, as a threshold matter,

consider the merits of the petitioner’s claims. Tabron v. Grace, 6 F.3d 147, 155

(3d Cir. 1993). “Before the court is justified in exercising its discretion in favor of

appointment, it must first appear that the claim has some merit in fact and law.”

Id. (quoting Maclin v. Freake, 650 F.2d 885, 887 (7th Cir. 1981)). A district court

abuses its discretion when it appoints counsel “to advance claims with no arguable

merit in law and fact.” Houser v. Folino, 927 F.3d 693, 698 (3d Cir. 2019). Here,

because Talley’s habeas corpus petition is untimely, it has no arguable merit in law

or fact, and the court will accordingly deny the motion to appoint counsel.

      Talley’s second objection is that his petition is timely because it was filed

within one year of the denial of his PCRA petition. (Doc. 23 at 2–3.) Talley notes

that his PCRA petition was denied on August 3, 2018, and that his habeas corpus




                                           5
        Case 3:19-cv-01792-JPW Document 24 Filed 12/14/20 Page 6 of 6




petition was filed on July 11, 2019, which Talley asserts makes the petition timely

under AEDPA’s one-year statute of limitations. (Id.)

      This objection is without merit. The language of AEDPA is clear that the

limitations period begins to run on “the date on which the judgment became final

by the conclusion of direct review or the expiration of the time for seeking such

review.” 28 U.S.C. § 2244(d)(1)(A). The limitations period therefore began to run

on January 12, 2017, and not, as Talley contends, on August 3, 2018. Statutory

tolling also does not make Talley’s petition timely, as statutory tolling only pauses

the limitations period, it does not restart or reset the limitations period. Johnson v.

Hendricks, 314 F.3d 159, 161–62 (3d Cir. 2002).

                                    CONCLUSION

      For the foregoing reasons, the report and recommendation is adopted in its

entirety and Talley’s objections are overruled. A certificate of appealability will

not be issued because no reasonable jurist could disagree with the court’s decision

or conclude that the issues presented “are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003). An appropriate

order follows.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania
Dated: December 14, 2020
                                           6
